Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 21 are the independent claims under consideration in this Office Action.  
	Claims 2-20 and 22-28 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 1, line 6, the words “coupled to be movable relative to door are unclear. It is unclear “what” the door is coupled to.  Perhaps it is coupled to the door of line 4?  Perhaps it is coupled to itself?  Is this intended to define “how” it is coupled instead of “what” it is coupled to?
          Referring to claim 4, there seems to be text missing after the words “configured to” so it is unclear “what” it is configured to do.  Is the word “be” missing here and what is the structure defined by applicant by such a word?
          Claims 2, 3 and 4-20 include the indefinite limitations/language of a base claim or an intervening claim and are indefinite, as well.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 5, 8, 20-22 and 34 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Bedretdinov (7,032,336).
          Bedretdinov teaches a clothes treatment apparatus.  The apparatus comprises a cabinet or casing 1 including an internal space with inner walls for accommodating and treating a garment.  The casing or apparatus includes a door 12 movable and connected to a driver 10 which opens and closes the cabinet and is useful for clipping a garment thereto and treating a crease portion of the garment.  In this case, a pair of trousers.  The trousers are clipped to the clips 40 (figure 10, for example) and “inserted” into the chamber for treatment.  The cabinet includes a first press door 2 and a second press door 3 which are connected to the cabinet and the door 12 and open to accommodate the garment.  Further, a film or dividing plate 4 is provided for inserting or allowing the trousers to “straddle” the film 4 where one leg is placed on one side and the other leg is placed on the other side in preparation for pressing.  The press doors include press plates 3 and 4 (column 2, line 58, for example) are useful for pressing the legs and other portions of the trousers.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bedretdinov.
          Bedretdinov discloses the invention as claimed.  Bedretdinov teaches a clothes treatment apparatus including a first door 12 and second and thirds doors 2 and 3 and a further film 4 for passing between the legs of the trousers being pressed.  The film is taught as being formed of plastic (column 3, line 12).  However, Bedretdinov does not suggest the film as flexible and as including polycarbonate, polypropylene and/or PET with a thickness of 0.5 to 1.0mm.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the article treatment apparatus of Bedretdinov as including a thin flexible plastic including the noted specific plastic materials.  Providing a thin flexible film would allow the film to accommodate trousers including distinct bulky portions or different sizes and providing the noted particular materials would allow a longer lasting film which would “yield” (flex) but not bend and not add bulk (thickness) to the size of the treatment chamber.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8, 9, 20-24 and 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16, 19 and 20 of U.S. Patent No.11,060,237.   Although the claims at issue are not identical, they are not patentably distinct from each other because the cabinet, door and press door and film are already covered by the more specifically noted elements of the Patent.

ALLOWABLE SUBJECT MATTER
           Claims 4, 6, 7 and 10-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barbanti and Yoon et al. illustrate cabinet structures with trouser pressing devices.  Park ‘799, Mino and Duplessy et al. illustrate trouser or garment pressing devices.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732